DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ., 4-11

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (2017/0174130).
Regarding applicant claim 1, Hu discloses a method reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising: 
providing, at a control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0040] “template matching method includes processing image information to distinguish trailer contour… determine the hitch angle between the vehicle and the trailer”),
receiving, by the control unit, a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0026] Fig. 19, “hitch angle detection”; [0040] Fig. 3, “method for detecting hitch angle”), 
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle (Fig. 3, steps 150 “determine trailer contours” and 160 “save template image”; [0047] “controller determines that an imminent jackknife scenario is present”), and 
updating, by the control unit, the maximum safe articulation angle upon determination that a jack-knifing condition has occurred ([0038] “potential for unacceptable trailer backup conditions… vehicle over-speed condition, a high hitch angle rate, hitch angle dynamic instability, a trailer jackknife condition, sensor failure and the like”), 
whereby the updated maximum safe articulation angle corresponds to an articulation angle which occurred prior to the determined jack-knifing condition ([0038] “can generate a counter measure to prevent such an unacceptable trailer backup condition”)
Regarding applicant claim 2, Hu discloses wherein the signal being indicative of the articulation angle is continuously or intermittently recorded during forward driving ([0077] “operator is instructed to perform a forward turn in a right or left direction at a specified speed and maximum controllable hitch angle for a predetermined period of time and/or distance… while the vehicle and trailer are engaged in the forward turn, imaging device acquires images of the trailer at step 820,” referring to Fig. 22).
Regarding applicant claim 4, Hu discloses wherein the jack-knifing condition is determined by receiving a signal that indicates that at least one of the following events has occurred: 
an emergency call from the vehicle combination has been issued, an airbag of the towing vehicle has been deployed, 3a yaw, pitch or roll rate for the towing vehicle or the at least one trailer has exceeded a preset threshold value, a longitudinal or lateral acceleration for the towing vehicle or the at least one trailer has exceeded a preset threshold value, a force in a trailer coupling has exceeded a preset threshold value, a speed reduction of the towing vehicle or the vehicle combination has exceeded a preset threshold value, a value being indicative of a second time derivative of the articulation angle has exceeded a preset threshold value ([0044] “hitch angle between the vehicle and the trailer may be determined based on the positional relationship”; [0049] “exceeding the threshold value”).  
Regarding applicant claim 5, Hu discloses a method for reversing a vehicle combination comprising a towing vehicle and at least one trailer the method comprising: 
reversing the vehicle combination ([0040] “template matching method includes processing image information to distinguish trailer contour… determine the hitch angle between the vehicle and the trailer”),
determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with the maximum safe articulation angle by: 
providing, at the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0038] “potential for unacceptable trailer backup conditions… vehicle over-speed condition, a high hitch angle rate, hitch angle dynamic instability, a trailer jackknife condition, sensor failure and the like”), 
receiving, by the control unit, a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0026] Fig. 19, “hitch angle detection”; [0040] Fig. 3, “method for detecting hitch angle”), and 
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle, updating, by the control unit, the maximum safe articulation angle upon determination that a jack-knifing condition has occurred, whereby the updated maximum safe articulation angle corresponds to an articulation angle which occurred prior to the determined jack-knifing condition ([0077] “operator is instructed to perform a forward turn in a right or left direction at a specified speed and maximum controllable hitch angle for a predetermined period of time and/or distance… while the vehicle and trailer are engaged in the forward turn, imaging device acquires images of the trailer at step 820,” referring to Fig. 22), and 4
upon determination that the jack-knifing condition is about to occur, performing, by the control unit, at least one of issuing a warning signal, and initiating a braking action for the vehicle combination ([0047] “the controller determines than an imminent jackknife scenario is present and initiates a jackknife countermeasure… countermeasure may include generating an auditory warning via the vehicle alert system, generating a visual warning via the display, generating a braking command to the vehicle brake control system”).  
Regarding applicant claim 6, Hu discloses wherein the predicted future estimate of the articulation angle is derived from the current articulation angle and a first order time derivative of the current articulation angle ([0042] “controller derives an average image of all images captured by the imaging device during a period of time at step 120”).  
Regarding applicant claim 7, Hu discloses wherein the predicted future estimate of the articulation angle is derived from the current articulation angle and a second order time derivative of the current articulation angle ([0042] “controller derives an average image of all images captured by the imaging device during a period of time at step 120”). 
Regarding applicant claim 10, Hu discloses wherein a value being indicative of a current steering wheel angle or a first derivative of the steering wheel angle is also used for determining if a jack-knifing condition is about to occur ([0044] “direction of rotation can be predicted based on information received from the steering angle sensor or other sensors from which an initial assessment can be made concerning the angular position of the trailer relative to the vehicle”).  
Regarding applicant claim 11, Hu discloses wherein at least one of a steering operation and a speed control operation of the vehicle combination during reversing is performed automatically without any direct human involvement ([0036] “steering command may be provided for autonomously steering the vehicle during a backup maneuver”).  
Regarding applicant claim 13, Hu discloses a towing vehicle comprising a control unit configured to: 
determine whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle by: 
providing, at the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0040] “template matching method includes processing image information to distinguish trailer contour… determine the hitch angle between the vehicle and the trailer”), 
6receiving, by the control unit, a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0026] Fig. 19, “hitch angle detection”; [0040] Fig. 3, “method for detecting hitch angle”), and 
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0038] “potential for unacceptable trailer backup conditions… vehicle over-speed condition, a high hitch angle rate, hitch angle dynamic instability, a trailer jackknife condition, sensor failure and the like”), 
updating, by the control unit, the maximum safe articulation angle upon determination that a jack-knifing condition has occurred, whereby the updated maximum safe articulation angle corresponds to an articulation angle which occurred prior to the determined jack-knifing condition ([0077] “operator is instructed to perform a forward turn in a right or left direction at a specified speed and maximum controllable hitch angle for a predetermined period of time and/or distance… while the vehicle and trailer are engaged in the forward turn, imaging device acquires images of the trailer at step 820,” referring to Fig. 22).  


Regarding applicant claim 14, Hu discloses wherein at least one of a steering operation and a speed control operation of the vehicle combination during reversing is performed automatically without any direct human involvement ([0036] “steering command may be provided for autonomously steering the vehicle during a backup maneuver”).  
Regarding applicant claim 15, Hu discloses comprising determining, by the control unit an articulation angle between at least one of: the towing vehicle and a connected trailer; or two interconnected trailers ([0026] Fig. 19, “hitch angle detection”; [0040] Fig. 3, “method for detecting hitch angle”).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661